GRIFFIN, J.
This is the appeal of a final order of the Florida Department of Community Affairs [“Department”] rejecting a challenge to the decision of Sumter County to amend its Future Land Use map to designate 4,677 acres of land from Agricultural to Planned Unit Development [“PUD”]. Appellants are “Sumter Citizens Against Irresponsible Development” [“SCAID”], a self-styled “grassroots organization,” and several individuals.
Five issues in dispute below were: whether SCAID had standing to challenge the Plan Amendment; whether the Plan Amendment was in compliance with Policy 4.6.1.1, the “90% Rule”; whether the Plan Amendment improperly converted the subject 4,677 acres from an Agricultural land use designation to a PUD, without first changing the designation to Residential with an expansion of the Urban Expansion Area; whether the Plan Amendment provided residential units in excess of demonstrated need; and, whether the Plan Amendment would result in urban sprawl.
As to the substantive issues presented on appeal, we affirm. There was competent evidence to support the factual findings underlying the final order and we are unable to say that the interpretation by the Department and Sumter County of the provisions of the County’s Comprehensive Plan is erroneous. The question whether 88.9% meets the Comprehensive Plan’s requirement that “approximately 90%” of the land area be maintained in land uses such as agricultural, conservation and open spaces is, we conclude, a matter where the County and the Department’s interpretation is entitled to deference. We do not reach the standing issue because any error on the part of the hearing officer in this case finding a lack of standing for SCAID would be harmless.
AFFIRMED.
SAWAYA and PLEUS, JJ., concur.